           Case 1:18-cv-09625-JPC Document 62 Filed 10/15/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        10/15/2020
---------------------------------------------------------------------- X
                                                                       :
KIRKPATRICK B. DUNBAR,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     18-CV-9625 (JPC)
                  -v-                                                  :
                                                                       :          ORDER
EMPIRE SZECHUAN NOODLE HOUSE INC. and NEW :
GOLD EQUITIES CORP.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On October 2, 2020, the Court ordered the parties to submit a joint letter updating the Court

on the status of the case within two weeks. (Dkt. 59.) The Court is now in receipt of a letter from

Defendant New Gold Equities Corp. purporting to respond to the Court’s October 2, 2020 Order,

in which Defendant’s counsel states that since he is “unable to agree with Plaintiff’s attorney on the

language of a joint letter, he may file a letter independently.” (Dkt. 60 at 1.) The Court is also in

receipt of a letter from Plaintiff’s counsel also responding to the Court’s October 2, 2020 Order.

        It is hereby ORDERED that the parties are to submit a joint letter by October 16, 2020, as

directed in the Court’s October 2, 2020 Order, and that the parties are to indicate in that letter any

relevant areas of disagreement among the parties or their respective positions. It is further

ORDERED that the parties’ joint letter may exceed five (5) pages, if necessary, but shall not exceed

seven (7) pages.

        SO ORDERED.

Dated: October 15, 2020                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
